Citation Nr: 1100806	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from August 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the above-
referenced RO.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss as defined 
by VA regulation.  

2.  Left ear hearing loss is reasonably shown to have had its 
origins during the Veteran's active duty.

3.  Tinnitus is reasonably shown to have had its origins during 
the Veteran's active duty.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in, or 
aggravated by, active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, a left 
ear hearing loss disability was incurred during his active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  Resolving reasonable doubt in favor of the Veteran, tinnitus 
was incurred during his active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist a claimant in substantiating a claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, and as will be explained in further detail in the following 
decision, the Board is granting in full the Veteran's claims for 
service connection for tinnitus and for left ear hearing loss.  
As these benefits are being granted in full, the Board finds that 
any error that may have been committed with respect to either the 
duty to notify or the duty to assist the Veteran with regard to 
these issues is harmless and need not be further discussed.  

With regard to the Veteran's claim for service connection for 
right ear hearing loss, the Board notes that, in a letter dated 
in January 2008, the RO informed the Veteran of its duty to 
assist him in substantiating this issue under the VCAA, and the 
effect of this duty upon this claim.  The letter also informed 
him of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  The Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claim for service connection 
for right ear hearing loss.  Relevant in-service and post-service 
treatment reports are of record, and the Veteran was afforded a 
VA examination in April 2008.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board finds that the VA examination is more 
than adequate, as it reflects a full review of all medical 
evidence of record, is supported by sufficient detail, and refers 
to specific documents and medical history as well as the 
Veteran's service history to support the conclusions reached.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his right ear hearing loss 
claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of his claim for service connection for right ear 
hearing loss.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis - Hearing Loss and Tinnitus

The Veteran maintains that he has hearing loss and tinnitus that 
are directly related to excessive noise exposure during service.  
Because both claims involve similar issues and evidence, and as 
similar legal principles apply, the Board will address them in a 
common discussion.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Further, the United States 
Court of Appeals for Veterans Claims (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran may, 
nevertheless, establish service connection for a current hearing 
disability by submitting evidence that a current disability is 
causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the evidence of record, the Board finds that there is 
no controversy in this case as to whether the Veteran was exposed 
to noise trauma in service.  His DD 214 indicates that he served 
as an aircraft mechanic.  Therefore, his account of in-service 
noise exposure is credible and entirely consistent with the 
circumstances of his service.  Thus, the Board concedes the 
Veteran's exposure to noise in service.  

On his application form, the Veteran reported the onset of 
hearing loss and tinnitus since military service.  However, 
neither hearing loss nor tinnitus was present at any time during 
service, at the time of discharge, or within a year thereafter.  
Service treatment records (STRs), including the Veteran's 
separation audiogram conducted in April 1974, are negative for 
complaints, findings or treatment for hearing loss, tinnitus, or 
other ear pathology.  

Moreover, the medical evidence of record has demonstrated no 
continuity of symptomatology since 1974.  In fact, there are no 
pertinent clinical records associated with the claims file until 
an April 2008 VA medical opinion, 34 years later.  At that time, 
the Veteran was referred for examination for the specific purpose 
of obtaining an opinion as to whether or not his current hearing 
loss and tinnitus could be related to service.  His chief 
complaint was difficulty hearing in background noise.  His noise 
history included exposure to aircraft noise as a mechanic in the 
military and after service continued noise exposure as a mechanic 
and recreational noise exposure from seasonal hunting.  The 
Veteran's daughter was also positive for hearing loss of unknown 
etiology.  The Veteran also complained of bilateral tinnitus that 
had its onset since he was in Vietnam.  

Pure tone thresholds for the Veteran's right ear were 10, 10, 10, 
20, and 35 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies were 
10, 10, 15, 60, and 60 decibels.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 90 
percent in the left ear.  The audiologic test results indicate a 
mild sensorineural hearing loss in the right ear and a moderately 
severe sensorineural hearing loss in the left ear.  

The examiner concluded the Veteran's hearing loss and tinnitus 
were not caused by or a result of acoustic trauma.  He explained 
that the Veteran's exposure to high risk noise in the military 
was limited by hearing protection as evidenced by the mild 
impairment seen in the right ear.  He felt that more likely than 
not the Veteran's right ear hearing was well within normal limits 
34 years ago.  The examiner also noted the loss of hearing in the 
left ear was not supported by the Veteran's body positioning on 
aircraft and that as a mechanic both ears had equal exposure to 
high risk noise.  In addition, the Veteran's separation 
examination revealed normal auditory threshold of 0 decibels at 
all frequencies.  He further concluded that, if this examination 
is valid, it does not support a claim for hearing loss and time-
locked tinnitus being related to military acoustic trauma.  

Also of record is a private medical opinion dated in July 2008, 
in which the physician noted that as an aircraft mechanic the 
Veteran claimed that he was exposed to hazardous noise levels 
when performing his duties and as a mechanic post military.  The 
examiner reviewed copies of the in-service audiograms noting 
that, while the Veteran had normal hearing, it was documented in 
the histopathology literature that outer hair cell damage in the 
cochlea occurs prior to an individual ever showing a threshold 
shift on an audiogram.  Thus, the private examiner concluded that 
it is more likely than not that the Veteran's hearing loss and 
tinnitus are related to his military noise exposure and may have 
worsened as a civilian.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In that regard, the post-service evidence does not currently show 
right ear hearing loss as defined by VA regulations.  The 
measurements of the Veteran's right ear hearing acuity do not 
satisfy any of the three alternate bases for establishing hearing 
loss disability under 38 C.F.R. § 3.385.  The findings do not 
show a puretone threshold in any critical frequency was 40 
decibels or greater, that three or more frequencies were 26 
decibels or greater, or that the speech recognition score was 
less than 94 percent.  Therefore the Veteran does not have right 
ear hearing loss for which service connection could be awarded 
for VA purposes, notwithstanding that he may have had noticeable 
loss of hearing acuity.  See Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).

With regard to left ear hearing loss and tinnitus, although they 
were not diagnosed until several decades after service and the 
recent VA examiner concluded that they were not related to 
military service, the Board is satisfied that neither disability 
can be clearly disassociated from the Veteran's conceded in-
service exposure to loud noise.  In reaching this conclusion, the 
Board acknowledges that there is inconsistent evidence as to 
whether the Veteran's current left ear hearing loss and tinnitus 
had its onset during military service.  Of record are 
contradictory medical opinions.  The April 2008 VA examiner 
maintains that the Veteran's current hearing loss and tinnitus 
are not related to service, whereas the Veteran's private 
physician in July 2008 concluded otherwise.  In this regard, the 
Board notes that the professional qualifications of the medical 
providers are equal.  Having weighed the evidence both in support 
of and against the claim, the Board finds that the medical 
opinions are in approximate balance with no sound basis for 
choosing one over the other.  

Of particular significance to the Board is the Veteran's conceded 
in-service noise exposure (as is confirmed by his duties as an 
aircraft mechanic) as well as his competent descriptions of 
continued hearing problems and ringing in his ears since service 
(assertions that he is competent to make).  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  It is also significant that the favorable opinion was 
made by a physician whose competence and professionalism have not 
been challenged.  While left ear hearing loss and tinnitus were 
not diagnosed until almost 40 years after the Veteran's service, 
that factor clearly was not given dispositive weight by the 
private examiner.  It is not the Board's role to look behind the 
evidence or substitute its judgment in place of expert opinion.  
The Veteran's claim is not intrinsically implausible.  Here, the 
experts are in conflict, and there is no compelling reason to 
adopt one opinion over the other.  

Consequently, the benefit of the doubt is resolved in the 
Veteran's favor, and service connection for left ear hearing loss 
and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


